Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered December 16, 2002, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to burglary in the third degree and *1110was sentenced to six months in jail to be followed by a five-year period of probation. As part of his plea, he executed a written waiver of the right to appeal. In June 2002, he was charged with violating certain conditions of his probation. Defendant subsequently admitted to the violations and County Court revoked his probation and resentenced him to U/s to 4 years in prison. On defendant’s appeal, this Court rejected an Anders brief and assigned new counsel (16 AD3d 771 [2005]), and we now affirm.
Upon reviewing the record, we are not persuaded by defendant’s claim that the sentence imposed following the revocation of his probation was harsh and excessive. Defendant has a lengthy criminal record, the original plea resolved multiple theft-related crimes in the original indictment and defendant admitted to repeatedly violating the conditions of his probation. In view of this, we do not find that extraordinary circumstances exist warranting a reduction of the sentence in the interest of justice or that the sentence imposed evinces an abuse of discretion by County Court (see People v Rowland, 11 AD3d 825, 826 [2004]; see also People v Ramirez, 284 AD2d 729, 729 [2001]).
Mercure, J.E, Spain, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the judgment is affirmed.